          Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- X
                                                                             :
STATE OF NEW YORK, et al.,                                                   :
                                                                             :
                                    Plaintiffs,                              :
                                                                             :   18-CV-2921 (JMF)
                  -v-                                                        :
                                                                             :       ORDER
UNITED STATES DEPARTMENT OF COMMERCE, et al., :
                                                                             :
                                    Defendants.                              :
                                                                             :
---------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs’ motion to partially exclude opinion testimony by Dr. John Abowd (Docket No.
527) is GRANTED in part and DENIED in part to the extent discussed, and for the reasons
given, on the record at trial on November 14, 2018.

       Attached to this Order is a copy of the November 13, 2018 email from Defendants’
counsel addressing topics related to this motion, along with copies of the demonstrative exhibits
discussed in, and attached to, that email.

        The Clerk of Court is directed to terminate Docket No. 527.

        SO ORDERED.

Dated: November 14, 2018                                   __________________________________
       New York, New York                                          JESSE M. FURMAN
                                                                 United States District Judge
                                                                                                     Page 1 of 2
             Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 2 of 7


          RE: DDX-025.pdfEhrlich, Stephen (CIV) to: Federighi, Carol (CIV),
          Furman_NYSDChambers@nysd.uscourts.gov 11/13/2018 10:24 PM
          Cc:
          From: "Ehrlich, Stephen (CIV)"
          To: "Federighi, Carol (CIV)"
          "Furman_NYSDChambers@nysd.uscourts.gov"
          <Furman_NYSDChambers@nysd.uscourts.gov>
          Cc:
9 Attachments


Defs.' SDNY Expert Disclosure.pdf Abowd Expert 10-12-18 Final.pdf PX-267.pdf PX-162.pdf PX-478.pdf


DDX-021.pdf DDX-022.pdf DDX-025.pdf DDX-020.pdf

Dear Judge Furman,

Attached please find Defendants’ demonstratives DDX­20, DDX­21, DDX­22, and DDX­25. I have also attached
PX­162, PX­267, PX­478, Defendants’ Rule 26(a)(2)(C) Disclosure, and Dr. Abowd’s expert deposition transcript
for your reference.

With respect to demonstratives DDX­20–22, these simply illustrate the projected resolution of the Nonresponse
Followup (NRFU) workload using various assumptions disclosed to Plaintiffs months ago. For example, DDX­20—
which Plaintiffs do not challenge—illustrates resolution of the NRFU workload using assumptions from the Life
Cycle Cost Estimate (table at page 20 of Defendants’ Rule 26(a)(2)(C) Disclosure) and count imputation
assumptions from PX­478 (so­called Memo J­12). Of course, Defendants’ Rule 26(a)(2)(C) Disclosure was timely
disclosed, and it is undisputed that Plaintiffs received PX­478 on October 5, 2018, discussed this document at Dr.
Abowd’s expert deposition, and submitted “supplemental” expert reports based on this document. See ECF 387
at 3–4, 404 at 4–5, 422 at 3, 475 at 1–3, 479 at 1–3. Demonstratives DDX­21 and DDX­22 simply illustrate how
the scenario depicted in DDX­20 would change based on the lower self­response rate estimated in the Brown, et
al. paper. Compare DDX­21 with PX­167 at p.42 (“If the NRFU data for those households have the same quality
as the average NRFU data in the 2010 Census, then the result would be 561,000 (139,000) fewer correct
enumerations, of which 185,000 (46,000) are additional erroneous enumerations and 376,000 (93,000) are
additional whole­person census imputations.”); compare DDX­22 with PX­167 at p.42–43 (“If all of these new
NRFU cases go to proxy responses instead, 59 the result would be 1,750,000 (432,000) fewer correct
enumerations, of which 272,000 (67,000) are erroneous enumerations, and 1,477,000 (365,000) are whole­
person census imputations.”).

With respect to DDX­25, as discussed today, this demonstrative simply manipulates certain post­enumeration
statistics from the 2010 Census (Tables 8 and 9 of PX­267) to illustrate how each component of census coverage
measurement (erroneous enumerations, gross omissions, and whole­person census imputations) impacts
differential net undercount. PX­267 is a publicly­available document discussed extensively during Dr. Abowd’s
expert deposition. See, e.g., Tr. 220:7–229:15. But perhaps more importantly, Dr. Abowd explained the exact
point this demonstrative is meant to illustrate during that same deposition. Tr. 192:5–194:12. Indeed, the
impetus for Plaintiffs’ discussion at the deposition was Dr. Abowd’s opinion—set forth in Defendants’ Rule 26(a)
(2)(C) Disclosure—that “[n]either the Census Bureau nor any external expert has produced credible quantitative
evidence that the addition of a citizenship question to the 2020 Census would increase the net undercount or
increase differential net undercounts for identifiable sub­populations.” Defs.’ Rule 26(a)(2)(C) Disclosure at 3.
                                                                                                Page 2 of 2
              Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 3 of 7


I’m happy to discuss these demonstratives further if it would be helpful to the Court.

Stephen Ehrlich
Trial Attorney
U.S. Department of Justice
Civil Division | Federal Programs Branch



From: Federighi, Carol (CIV)
Sent: Tuesday, November 13, 2018 9:22 AM
To: Furman_NYSDChambers@nysd.uscourts.gov
Cc: Ehrlich, Stephen (CIV)
Subject: DDX­025.pdf

Judge Furman ­ Attached please find Defendants' Demonstrative DDX­25 which was discussed in court this
morning.

Carol Federighi



Sent from my Verizon, Samsung Galaxy smartphone
2020 Census: Scenario A, No Citizenship Question
                                      Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 4 of 7




        No Citizenship Question

                                                                                                 Initial Self-Response

                Total Housing Units in 2020                Not in NRFU


                                                                                                 NRFU Enumerator Completion

                                                             In NRFU
                                                                                                 Administrative Enumeration

                                                                                                Administrative Vacant/Delete

                                                                                                Late Self-Response

    Source: PX-478, pg. 5, Table 2.
                                                                                                Count Imputation 0.38%




                                                                                                                               DDX-020
2020 Census: Scenario B, Citizenship Question
                                      Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 5 of 7




      Citizenship Question with average number
      of addresses in the 6-attempt group
                                                                                              Initial Self-Response

               Total Housing Units in 2020                    Not in NRFU



                                                                                              NRFU Enumerator Completion
                                                                In NRFU
                                                                                              Administrative Enumeration

                                                                                              Administrative Vacant/Delete

                                                                                              Late Self-Response
    Source: PX-478, pg. 5, Table 2.                                                           Count Imputation 0.40%




                                                                                                                             DDX-021
2020 Census: Scenario C, Citizenship Question
                                      Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 6 of 7




      Citizenship Question with all
      addresses in the 6-attempt group
                                                                                             Initial Self-Response


               Total Housing Units in 2020                  Not in NRFU



                                                                                             NRFU Enumerator Completion

                                                              In NRFU
                                                                                             Administrative Enumeration

                                                                                             Administrative Vacant/Delete

                                                                                             Late Self-Response
    Source: PX-478, pg. 5, Table 2.                                                          Count Imputation 0.60%




                                                                                                                            DDX-022
Coverage Estimation of Differential Net Undercount     Case 1:18-cv-02921-JMF Document 534 Filed 11/14/18 Page 7 of 7




                                               Base                             Scenario A                         Scenario B                         Scenario C                         Scenario D
                                    Non-                               Non-                               Non-                               Non-                               Non-
                                   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential
 Estimated components               white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)
 Gross omissions                         3.8%     7.7%        3.9%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%
 Erroneous enumerations                  3.0%     3.9%        0.9%          3.0%     4.3%        1.3%          3.0%     4.2%        1.2%          3.0%     9.0%        6.0%          3.0%     8.7%        5.7%
 Whole-person census imputations         1.6%     2.4%        0.8%          1.6%     2.6%        1.0%          1.6%     5.7%        4.1%          1.6%     2.5%        0.9%          1.6%     5.4%        3.8%
 Net undercount                        -0.83%    1.54%       2.37%        -0.83% 10.74%        11.58%        -0.83%    7.88%       8.72%        -0.83%    6.13%       6.97%        -0.83%    3.27%       4.11%


                                               Base                             Scenario A                         Scenario E                         Scenario C                         Scenario F
                                    Non-                               Non-                               Non-                               Non-                               Non-
                                   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential   Hispanic             Differential
 Estimated components               white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)
 Gross omissions                         3.8%     7.7%        3.9%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%          3.8%     16.9%       13.1%
 Erroneous enumerations                  3.0%     3.9%        0.9%          3.0%     4.3%        1.3%          3.0%     4.0%        1.0%          3.0%     9.0%        6.0%          3.0%      8.4%        5.4%
 Whole-person census imputations         1.6%     2.4%        0.8%          1.6%     2.6%        1.0%          1.6%     9.7%        8.1%          1.6%     2.5%        0.9%          1.6%      9.3%        7.7%
 Net undercount                        -0.83%    1.54%       2.37%        -0.83% 10.74%        11.58%        -0.83%    3.78%       4.61%        -0.83%    6.13%       6.97%        -0.83%    -0.84%       0.00%


                                               Base                             Scenario A                         Scenario G                         Scenario C                         Scenario H
                                    Non-                               Non-                               Non-                               Non-                               Non-
                                   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential   Hispanic            Differential   Hispanic             Differential
 Estimated components               white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)       white     Hispanic (H - NHW)
 Gross omissions                         3.8%     7.7%        3.9%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%          3.8%    16.9%       13.1%          3.8%     16.9%        13.1%
 Erroneous enumerations                  3.0%     3.9%        0.9%          3.0%     4.3%        1.3%          3.0%     3.9%        0.9%          3.0%     9.0%        6.0%          3.0%      8.2%         5.2%
 Whole-person census imputations         1.6%     2.4%        0.8%          1.6%     2.6%        1.0%          1.6%    11.8%       10.2%          1.6%     2.5%        0.9%          1.6%     11.2%         9.6%
 Net undercount                        -0.83%    1.54%       2.37%        -0.83% 10.74%        11.58%        -0.83%    1.52%       2.35%        -0.83%    6.13%       6.97%        -0.83%    -3.10%       -2.26%

                                                                                                                                 Source: PX-267, pg. 19 & 20, Tables 8 & 9, and Abowd’s calculations.




                                                                                                                                                                                                           DDX-025
